Broyles, C. J.
The bill of exceptions recites that “In the case of F. G. Beavers against C. M. Hale, defendant, and Bank of Commerce, garnishee, returnable to the March term, 1929, being a garnishment on the Bank of Commerce, the cause being submitted to the trial judge for determination of all questions of law and fact, without intervention of a jury, on the 20th day of November, 1930, *188tb'e court ruled in favor of the garnishee, to which ruling the plaintiff excepted, and now excepts and assigns same as being contrary to the law in such cases.” The assignment of error, that the ruling complained of was “contrary to the law in such cases,” is too general, in that it fails to state wherein the ruling or judgment was contrary to law; and this being a direct exception to the final judgment (no motion for a new trial being made), and being the only 'assignment of error in the bill of exceptions, the motion to dismiss the writ of error, because it contains no sufficient specific assignment of error, is granted. Porcher v. Harvley, 28 Ga. App. 496 (111 S. E. 690), and cit.

Writ of error dismissed.


Luke and Bloodworth, JJ., concur.